El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Allá por el año de 1931, Castor Colón demandó a Plazuela Sugar Company, alegando que cierta finca del demandante está atravesada por un ferrocarril de la demandada y soli-citando que se declare su propiedad libre de servidumbre de paso y que se ordene a la demandada que levante los rieles que tiene en la referida finca. De acuerdo con las alegaciones y la prueba, Pascasia Serrano, dueña en 1907 de una finca de nueve cuerdas de terreno radicada en el barrio Islote, del término municipal de Arecibo, concedió permiso verbal a Plazuela Sugar Company para construir y explotar una vía férrea a través de la referida finca. Al año siguiente ese permiso se bizo constar por ambas partes en un docu-mento privado otorgado ante, testigos. En ese documento la dueña aparece ratificando mediante el precio de $25 el per-miso verbal concedido. Años después, en 1913, ambas partes otorgaron un documento público ante notario donde se hace constar que Plazuela Sugar Company es dueña de un ferro-carril privado que atraviesa con sus vías férreas una parcela *873de la finca de Pascasia Serrano qne se describe, dando a dicha finca nn aumento de valor considerable, por cuyo mo-tivo y por el precio de $1 qne confiesa baber recibido, la dneña del inmueble concede a Plazuela Sugar Company una servidumbre de paso y establecimiento de una vía férrea fija a perpetuidad sobre dicha porción de la finca que también se describe. Se hace constar además que Pascasia Serrano da, cede y traspasa a favor de Plazuela Sugar Company lá referida parcela de terreno con derecho por dicha corpora-ción al uso de la misma a perpetuidad para establecer, fijar y empotrar una línea férrea y mantenerla y explotarla con el material rodante necesario y con fuerza animal o mecánica de cualquier clase. Cinco años después, en 1918, vendió Pascasia Serrano a Arturo González Prado una cuerda de terreno de la mencionada finca por el precio de $250 que confesó haber recibido, haciéndose constar en la escritura que esa parcela está atravesada de este a oeste por una vía férrea de la Plazuela Sugar Company, hecho que también hizo constar el registrador en sus libros al hacer la inscripción de esa finca de una cuerda a favor de González • Prado. Posteriormente Plazuela Sugar Company presentó en el re-gistro para su inscripción la escritura que en 1913 otorgara a su favor Pascasia Serrano, pero el registrador negó la inscripción del documento, limitándose a tomar anotación preventiva, por no describirse el predio dominante a cuyo favor se constituye la servidumbre y porque, habiéndose segregado de la finca principal con posterioridad al otorga-miento del documento una parcela inscrita a favor de dife-rente persona, no podía determinarse si la faja constitutiva de la servidumbre está en el resto de la finca o de la parcela. Contra esta negativa no interpuso Plazuela Sugar Company recurso alguno ni consta que el documento aludido haya sido inscrito posteriormente en el registro de la propiedad. En 1927 la finca de González Prado fue vendida por el Colector de Rentas para cubrir las contribuciones que adeudaba, siendo comprada por Esteban Mena Díaz, quien también permitió *874que la finca fuese vendida en cobro de contribuciones por el Colector de Rentas Internas a Castor Colón, quien inscribió su título en mayo de 1981 en el registro de la propiedad.
La corte inferior declaró sin lugar la demanda. De esta sentencia apeló el demandante, atribuyendo a la corte inferior varios errores, que examinaremos por el mismo orden en que fian sido presentados.
Se alega en primer término que el tribunal a quo incurrió en error al no dictar sentencia contra la demandada de acuerdo con las alegaciones presentadas bajo juramento. Al iniciarse el juicio solicitó el demandante que la corte dic-tase sentencia a su favor por los méritos de la demanda y de la contestación, que están juradas. . La solicitud fue dene-gada, procediéndose entonces a la práctica de la prueba. Debe desestimarse el error apuntado de acuerdo con la doc-trina establecida en Ana María Sugar Co. v. Castro, 28 D.P.R. 261, y Rivera v. Central Pasto Viejo, 43 D.P.R. 715.
Alega el apelante que la corte inferior cometió error al admitir como prueba cuatro documentos que se describen en los motivos de error segundo, tercero, cuarto y quinto. Esta prueba se relaciona directamente con la servidumbre alegada por la parte demandada y es claramente admisible como quedará demostrado en el curso de esta opinión.
Los motivos de error sexto y séptimo se basan en haber resuelto el tribunal a quo que el registrador de la propiedad no debió negarse a inscribir la escritura otorgada en 1913 a favor de Plazuela Sugar Company. A juicio de la corte inferior el documento mencionado debió haber sido inscrito por tratarse de una cesión, de una transferencia de la parcela de terreno, y no de una constitución de servidumbre real. El error o el acierto del registrador al denegar la inscripción solicitada no es cuestión a debatir en el presente caso, porque en nada puede afectar la resolución que se dicte en definitiva. Las conclusiones de la corte inferior sobre este extremo carecen, por lo tanto, de importancia, ya que están fuera de lugar y que, como hemos dicho, no pueden *875influir en la confirmación o revocación de la sentencia ape-lada.
 Se alega qne la corte inferior erró al decidir qne la anotación preventiva extendida por el registrador con motivo de la presentación de la mencionada escritura afectaba, a pesar de su caducidad, los derechos del actor, y que era y es un tercero de buena fe. Este tribunal ha declarado que las anotaciones preventivas tienen carácter transitorio y caducan por el transcurso del término de ciento veinte días que fija la ley para subsanar los defectos que impiden la inscripción del título y que una vez caducadas sin que se hayan subsanado tales defectos no producen efecto alguno contra terceros y carecen de fuerza para destruir derechos civiles de otra persona, siendo el deber del registrador cancelar de oficio dichas anotaciones. Ramis et al. v. Registrador, 18 D.P.R. 76; Antonsanti v. Registrador, 9 D.P.R. 190.
En este caso el demandante tuvo conocimiento, no ya por la anotación preventiva, sino por el título de González Prado inscrito en el registro, de que el inmueble que compró estaba atravesado de este a oeste por una vía férrea de Plazuela Sugar Company. En cuanto a la anotación, dado su carácter transitorio, no constituye constructive notice de la información en ella contenida después de transcurrido el plazo señalado por la ley. El derecho americano distingue claramente el efecto de una notificación de derecho (constructive notice) y una notificación de hecho (actual notice). Cuando se adquiere actual notice no es posible alegar la condición de tercero. Supongamos que una persona adquiere conocimiento personal de la existencia de ciertos hechos en una fuente de información cualquiera, '¿podría borrarse de su imaginación la realidad viviente de esos hechos para permitirle alegar con éxito favorable la condición de tercero? ¿Son tan inflexibles las pautas que ofrece la Ley Hipotecaria para apreciar si un contratante reúne o no el carácter de tercero que pueda llegarse al extremo de prescindir de la *876realidad para crear la ficción de la ignorancia allí donde los hechos, penetrando por los sentidos, se manifiestan palpable-mente con la necesaria claridad? Indudablemente que no. Como dijimos en Arroyo v. Zavala, 40 D.P.R. 272, la ley no vive en un medio ambiente ficticio sino en un conjunto de realidades. No basta por sí solo el elemento filosófico, el principio ético jurídico, para dar vida a la ley; ésta necesita, como necesita el cuerpo humano del aire para respirar, de los elementos históricos y circunstanciales.
El demandante puede alegar que no ha recibido, por medio de la anotación preventiva, constructive notice de la existencia o de la probable existencia de un título válido de servidumbre; pero está incapacitado para negar que ese mismo registro con el cual pretende escudarse le hizo saber, por medio del título inscrito a favor del Sr. González Prado, que la parcela por él comprada estaba atravesada por una vía férrea de Plazuela Sugar Company.
Arguye la demandada que tanto por el registro como por la materialidad de .las vías tendidas sobre la parcela de re-ferencia, cuya visualidad hiere forzosamente los sentidos, tenía que conocerse el gravamen de servidumbre a favor de Plazuela Sugar Company. El tratadista Morell, comentando el artículo 27 de la Ley Hipotecaria, cita veinte sentencias del Tribunal Supremo de España, cuya doctrina a su juicio puede condensarse así:
“No puede alegar su cualidad de tercero hipotecario, aquél que tiene perfecto conocimiento de las condiciones con que hubo de veri-ficarse la adquisición, aun cuando éstas no consten en el Registro, ya ese conocimiento se derive de actos realizados por el supuesto tercero, ya de hechos que tienen que herir forzosamente los sentidos, cual acontece, por ejemplo, respecto a determinadas servidumbres aparentes, si bien no deben admitirse presunciones más o menos ló-gicas o racionales, contradictorias en realidad del esencial funda-mento y alcance de los preceptos de la Ley Hipotecaria, ni cabe obli-gar tampoco a los interesados a que hagan un estudio jurídico de las condiciones de los bienes o derechos inscritos.” 2 Morell, 533-534:.
*877Criticando el criterio sostenido por el alto tribunal español, dice el eminente comentarista:
“El Tribunal Supremo establece, por lo tanto, una nueva distin-ción entre los terceros, derivada del conocimiento probado o del co-nocimiento presunto de los actos o de los derechos inscribibles, para establecer en definitiva que títulos no inscritos pueden perjudicar a otros aunque estén registrados, si aquél que los inscribió tenía o debía tener conocimiento de ellos. El que adquiere un derecho puede, pues, hacérselo* saber por acta notarial u otro medio, a los que por él deban o puedan ser perjudicados y así no necesita inscribir y quita la consideración de tercero al que lo es legalmente.
“Alabamos la tendencia moral que esa doctrina revela, el respeto que en ella se concede a la buena fe; pero estamos convencidos de que no es eso lo que el art. 27 de la ley dice, ni lo que los legisladores quisieron establecer. No se le ha ocurrido al TribunaL Supremo, que aun en nuestra ley no siempre se tiende al principio de publicidad por sí solo, y que muy otra es la doctrina y tendencia que revelan los arts. 17, 23, 34, 36, 24 y 41 de la ley, y los 606 y 1473 del Código Civil.” 2 Morell, 534.
En la página 667, dice el mismo comentarista:
“La doctrina del Tribunal Supremo tiene alguna base, y es lógica en el concepto que le merece la palabra tercero, no con arreglo a la letra del art. 27, sino a la razón legal que se le atribuye. Cierto es que un signo aparente de servidumbre, es claro y visible, y que el uso de ella aparenta que existe. Pero, esto no quiere decir que la servi-dumbre aparente haya de entenderse siempre tal servidumbre como legalmente constituida, porque no basta su apariencia, puede fundarse en una mera tolerancia, y puede, por tanto, desconocerse y evitarse si no se apoya en base legal alguna. ’ ’
El criterio sostenido por el Tribunal Supremo de España nos parece, justo y razonable, porque se ajusta a las reali-dades de la vida e interpreta con cierta flexibilidad los pre-ceptos de la Ley Hipotecaria sin quebrantar los principios en que la misma se inspira. Estamos de acuerdo con el Sr. Morell en que un signo aparente de servidumbre no siempre significa que la servidumbre ha quedado legalmente consti-tuida, puesto que puede fundarse en una mera tolerancia; *878pero entendemos que ese signo aparente es bastante para poner sobre aviso a todo el que trate de llevar a cabo alguna negociación con el supuesto predio sirviente para que actúe con cautela y procure cerciorarse de la verdad. La investi-gación es muy sencilla y fácil, porque aun en caso de que el dueño del predio sirviente ocultase la información, no la ocul-taría el dueño del predio dominante, quien, por otra parte, estaría impedido de volver sobre sus propios actos si se negase a descubrir la verdad.
Esta Corte Suprema, en el caso de Arroyo v. Zavala, supra, se expresó así:
“En primer término conviene examinar el concepto de tercero. Y desde luego, establecer la diferencia que bay entre el tercero civil, con arreglo al Derecho .general, y el tercero puramente hipotecario cuya esfera de actividad se encierra en el registro de la Propiedad.
“El Tribunal Supremo de España en buen número de decisiones ha declarado que aquél que conoce la existencia de un gravamen, o la situación jurídica de un inmueble, no es en realidad un tercero, en cuanto a ese gravamen o a esa situación. La ley no vive en un medio ambiente ñcticio, sino en un conjunto de realidades. No basta, por sí solo, el elemento filosófico, el principio ético jurídico, para dar vida a la ley; ésta necesita, como necesita el cuerpo humano del aire para respirar, de los elementos históricos y circunstanciales. Por esa ra-zón, el Tribunal Supremo de España en esas sentencias de que habla-mos, ha puesto la mirada en las realidades de la vida; y si una persona ha venido percibiendo con sus sentidos los signos evidentes de una servidumbre, no puede, por una ficción legal, ser un tercero con respecto a ese gravamen. Aparte de ese punto de vista, muestran esas decisiones la íntima relación entre el Derecho Civil, y su rama la Ley Hipotecaria, pese a los que pretenden independizar ésta de aquél. Con relación al Derecho Civil, la Ley Hipotecaria es un menor que nunca alcanzará la mayoría de edad.”
Véanse también Pagáu v. Sucn. Rivera Velez, 38 D.P.R. 649; Iglesia Católica etc. v. Combate Tobacco Corp., 42 D.P.R. 376; y Alvarez v. Municipio, 43 D.P.R. 521.
No bay duda de que los rieles tendidos sobre la propiedad en forma de vía están indicando ostensiblemente el paso por la misma de locomotoras, i Constituyen estos rieles un signo *879aparente de la probable existencia de ana servidumbre? Opinamos qne sí. Descartando la prescripción y los elemen-tos qne intervienen para darle vida, sobre lo cnal no queremos adelantar juicio alguno, esos rieles únicamente podrían estar allí por el consentimiento o la mera tolerancia del dueño del predio sirviente o en virtud de título. Ahora bien, si éstos son los hechos, si ésta es la realidad palpable para todo el que tenga el propósito de adquirir el inmueble, ¿no parece natural y razonable que procure cerciorarse de la verdad antes de cerrar la negociación?
La jurisprudencia americana sostiene que el comprador de un inmueble que está sujeto a servidumbre tiene conoci-miento de la misma siempre que sea aparente mediante una inspección ordinaria de la propiedad. Y considera que es sana la regla que sostiene que los signos visibles indicando la servidumbre o el conocimiento real de algún hecho que indique su existencia generalmente pone al comprador sobre aviso para que trate de inquirir, debiendo considerarse que si no inquiere, la investigación, en caso de haberse llevado a cabo, hubiese descubierto la verdad. Notas, 41 A.L.R. 1442, 74 A.L.E. 1250.
En McCann v. Day, 57 Ill. 101, se sostiene que cuando una persona adquiere mediante título una servidumbre de paso, estando el camino cercado y en constante uso para los propósitos del paso, estos hechos constituyen noticia a los compradores posteriores, aun cuando, el documento no haya sido registrado.
En Kamer v. Bryant, 46 S. W. 14, resuelto por la Corte de Apelaciones de Kentucky, se sostuvo que el comprador de una parcela de terreno sobre la cual existe un desvío operado por un tercero para conducir piedra de una cantera a un ferrocarril, adquiere notificación de la servidumbre y no puede discutir su existencia. En este caso se probó que cuando fué comprada la parcela de terreno existía allí el desvío indicando su uso para el beneficio de los dueños de la cantera y que el comprador objetó a la servidumbre tres *880años después, cuando fracasaron sus negociaciones para com-prar dicha cantera. Como ya se ña dicho, la corte resolvió que dicho comprador tuvo conocimiento de la servidumbre al tiempo de adquirir el terreno, quedando impedido de negarla después.
En el caso de Compañía Azucarera del Toa v. Galán et al., 28.D.P.R. 844, esta corte se expresó así:
“Nos inclinamos a convenir con la apelante en que el ‘signo apa-rente’ priva de la condición de terceros a las personas que adquieren el predio sirviente y que la existencia del camino, de estar claramente definido por razón de los hechos físicos y que puede verse por cual-quier persona que inspeccione los terrenos, constituye suficiente aviso para tal comprador.”
Véanse también Ward v. Metropolitan Elev. R. Co., 152 N. Y. 39, 46 N. E. 319; y Harman v. Southern R. Co., 72 S. C. 228, 51 S. E. 689.
El noveno motivo de error se basa en haber resuelto la corte inferior que la escritura de venta de la parcela de terreno a favor de González Prado fue simulada, sin que tal cuestión procediera ni hubiera evidencia para sostenerla ni para oír a las partes interesadas, y sin que el título del demandante se relacione con el referido contrato, ya que adquirió la finca en virtud de remate directamente del Pueblode Puerto Rico por falta de pago de las contribuciones. Nobasa la corte su decisión en que el título otorgado a favorde González Prado fuese o no simulado. Penetrando en los móviles del Sr. González Prado, el tribunal inferior, despuésde declarar que no puede alegar la condición de tercero, diceque luego de simular la adquisición de una cuerda de terreno, en la exorbitante suma de $250, se la dejó rematar por la cantidad de $3.82, sin ejercitar acto alguno tendente a rechazar la servidumbre, fin primordial que le incitó a lacompra con el señuelo de una posible y cuantiosa indemnización. Las palabras de la corte, que por otra parte no contienen una declaración solemne de nulidad, no pueden afectar *881el resultado definitivo de este pleito, porque, sea válido o simulado el título del Sr. González Prado, el actual dueño de la parcela de terreno no puede ser considerado como un tercero.
En los motivos de error décimo y undécimo se dice que la corte inferior erró al resolver que Plazuela Sugar Co. debió ser notificada de la venta becba por El Pueblo de Puerto Eico y al declarar que las palabras “libre de toda hipoteca, carga o cualquier otro gravamen” del artículo 347 del Código Político no comprenden las servidumbres. Con respecto a este último particular, la corte inferior se expresa así:
. . entendemos que las palabras carga o gravamen tal como son usadas en esta ley, se refieren más bien a las deudas de cualquier índole que pudieran pesar sobre la finca, v. g.; hipotecas, embargos y otras de ese género, que no a cargas reales tangibles, como son'las servidumbres. Las primeras son fáciles de liberar, ya que no afec-tando directamente al fundo, con el simple pago de las mismas que-dan canceladas. Con las segundas no sucede igual, porque las ser-vidumbres son inseparables de la finca a que activa o pasivamente pertenezcan. Art. 470 Código Civil, edición de 1930. Disponién-dose también por el artículo 471 que las servidumbres son indivisi-bles y si el predio sirviente se divide entre dos o más, la servidumbre no se modifica y cada uno de ellos tiene que tolerarla en la parte que le corresponda.”
Las decisiones de los tribunales americanos no están con-formes con respecto a la suerte que ba de correr una servi-dumbre cuando se vende una propiedad inmueble para el pago de contribuciones. Algunas cortes mantienen el criterio de que la servidumbre queda extinguida, mientras otras, que constituyen la mayoría, sostienen una opinión contraria. La Corte de Apelaciones de Nueva York, en el caso de Tax Lien Co. v. Schultze, 213 N. Y. 9, se expresa así:
‘‘•Cuando se impone una servidumbre sobre un predio en beneficio de otro, se reduce el valor en el mercado del predio sirviente y se aumenta el del predio dominante, prácticamente de acuerdo con el valor de la servidumbre; los respectivos predios deben, por consi-guiente, ser tasados de conformidad. (Citas.)
*882“La tasación del solar descrito en la sentencia no incluía las ser-vidumbres de que disfrutaba la propiedad contigua. La tasación del predio sirviente estaba sujeta a las servidumbres incluidas en las ta-saciones del predio dominante. Como consecuencia lógica se ba re-suelto que al ejecutarse un gravamen contributivo y al venderse la finca de conformidad con los artículos 1035 al 1039 de la franquicia de la gran urbe neoyorquina, las servidumbres particulares de luces y vistas existentes sobre los terrenos vendidos no quedan extinguidas. Si los derechos de propiedad no incluidos en una tasación son ven-didos o extinguidos mediante una venta celebrada en cobro de contri-buciones, ello equivaldría a privar de la propiedad sin el debido pro-ceso de ley. Jackson v. Smith, 153 App. Div. 724, 138 N. Y. Supp. 654, confirmado en 213 N. Y. 630, 107 N. E. 1079.”
Éste parece ser el criterio más acertado y el que prevalece entre los tribunales qne sostienen la no extinción de la servi-dumbre cuando se ejecuta la finca para el pago de contribu-ciones. Si el inmueble es objeto de una servidumbre, es natural que la carga que pesa sobre el mismo disminuya su valor, así como también debe aumentar el valor del predio dominante que recibe el beneficio de la servidumbre.
En el caso de Blenis v. Utica Knitting Co., 149 App. Div. 936, confirmado por la Corte de Apelaciones de Nueva York, la corte se expresó así:
“Los estatutos refiriéndose a ventas para el pago: de contribucio-nes en el Condado de Oneida que disponen que el comprador en tales ventas obtendrá un título absoluto fibre de toda carga, no pueden, en mi opinión, ir más allá que investir al comprador con el título que el dueño de la propiedad tenía, libre de liens by the way of encumbrances placed thereon. En otras palabras, no puede despojarse a una parte, situada como el demandante en este caso-, de derechos de propiedad tales como una servidumbre legalmente adquirida con an-terioridad a la imposición de la contribución, bajo la cual la venta fué hecha; y esto especialmente cuando la persona dueña de la servi-dumbre no fué parte en el procedimiento.”
Opinamos, como la corte inferior, que el título adquirido por el demandante en virtud de la venta de la propiedad realizada por El Pueblo de Puerto Rico no libera la referida propiedad de la servidumbre que sobre la misma pesa.
*883El último error atribuido a la corte inferior se basa en que dicbo tribunal no declaró con lugar la demanda, impo-niendo las costas a la demandada, y en que apreció la evi-dencia con error manifiesto. La demanda fue desestimada sin especial condenación de costas. En cuanto a la evidencia aportada, en su mayor parte documental, entendemos que justifica la confirmación de la sentencia apelada.
En resumen, creemos que entre Plazuela Sugar Company y Pascasia Serrano se llevó a cabo un contrato en virtud del cual se constituyó una servidumbre a favor de la parte deman-dada en la parcela de terreno de que boy es dueño el deman-dante. Este contrato obliga a la entonces dueña del predio sirviente y a todos los adquirientes posteriores del terreno afectado por la servidumbre con el conocimiento que se revela en la prueba practicada. El hecho de que no se hubiese des-crito el predio dominante cuando se elevó a escritura pública el contrato celebrado entre Pascasia Serrano y la demandada no afecta la validez del título. La prueba ha demostrado claramente que la servidumbre quedó constituida en la par-cela de terreno vendida por Pascasia Serrano al Sr. González Prado, de la cual es dueño hoy el demandante.

Bebe confirmarse la sentencia apelada.

Los Jueces Asociados Sres. Wolf y Aldrey disintieron.*